41

                               UNITED   STATESDoc
                                 Case 15-20748 BANKRUPTCY          COURT
                                                  104 Filed 05/29/20 Page 1 of 3
                                                      DISTRICT OF MARYLAND
                                                       NORTHERN DIVISION

In re: DEBORAH LYNN EKONOMIDES                                                                           Case No.: 15-20748-DER

                Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Robert S. Thomas, II, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 07/31/2015.
2) The plan was confirmed on 03/27/2016.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was completed on 03/12/2020.
6) Number of months from filing or conversion to last payment: 56.
7) Number of months case was pending: 58.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: NA.
10) Amount of unsecured claims discharged without full payment: 28,085.77.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:           $45,883.64
       Less amount refunded to debtor:                       $1,410.14
 NET RECEIPTS:                                                                  $44,473.50

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                  $3,771.00
       Court Costs:                                                                  $.00
       Trustee Expenses and Compensation:                                      $3,416.93
       Other:                                                                        $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $7,187.93

 Attorney fees paid and disclosed by debtor:                $729.00




 Scheduled Creditors:
Creditor                                                      Claim             Claim              Claim         Principal           Interest
Name                                        Class             Scheduled         Asserted           Allowed       Paid                Paid
ADVANCED RADIOLOGY                          Unsecured               40.00              NA               NA              .00                 .00
AMERICAN INFOSOURCE LP                      Unsecured            1,132.00        1,088.25          1,088.25       1,088.25               87.61
AMERICREDIT FINANCIAL SERVICES INCSecured                       19,000.00       19,000.00       13,777.02        13,777.02           1,163.78
AMERICREDIT FINANCIAL SERVICES INCSecured                                NA            .00              .00             .00                 .00
AMERICREDIT FINANCIAL SERVICES INCUnsecured                              NA      4,215.08          4,215.08       4,215.08             340.12
ASPIRE                                      Unsecured            1,698.00              NA               NA              .00                 .00
AT&T MOBILITY                               Unsecured            1,800.00              NA               NA              .00                 .00
ATLAS ACQUISITIONS LLC                      Unsecured                    NA        737.50           737.50          737.50               59.53
ATLAS ACQUISITIONS LLC                      Unsecured                    NA        697.50           697.50          697.50               56.16
ATLAS ACQUISITIONS LLC                      Unsecured                    NA        510.00               .00             .00                 .00
ATLAS ACQUISITIONS LLC                      Unsecured                    NA      1,205.00          1,205.00       1,205.00               97.24
BARCLAYS BANK DELAWARE                      Unsecured            3,420.00              NA               NA              .00                 .00
BGE                                         Unsecured              507.65              NA               NA              .00                 .00
CAPITAL ONE                                 Unsecured            1,758.00              NA               NA              .00                 .00
CAPITAL ONE                                 Unsecured            1,293.00              NA               NA              .00                 .00

Page 1 of 3                                                                                                      UST Form 101-13-FR-S (9/1/2009)
41

                          UNITED   STATESDoc
                            Case 15-20748 BANKRUPTCY          COURT
                                             104 Filed 05/29/20 Page 2 of 3
                                            DISTRICT OF MARYLAND
                                             NORTHERN DIVISION

In re: DEBORAH LYNN EKONOMIDES                                                 Case No.: 15-20748-DER

              Debtor(s)

                  CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                         Claim        Claim      Claim        Principal           Interest
Name                             Class           Scheduled    Asserted   Allowed      Paid                Paid
CASHNETUSA                       Unsecured           655.00     783.81    783.81         783.81               63.34
CAVALRY SPV I LLC                Unsecured         2,060.00        .00        .00            .00                 .00
CHILDRENS HEART INSTITUTE        Unsecured            25.74        NA         NA             .00                 .00
COMPTROLLER OF THE TREASURY      Priority          1,321.40   1,298.00   1,298.00     1,298.00                   .00
COMPTROLLER OF THE TREASURY      Unsecured              NA       96.00     96.00          96.00                7.77
FIRST NATIONAL CREDIT CARD       Unsecured           188.43        NA         NA             .00                 .00
FIRST PREMIER BANK               Unsecured           427.00        NA         NA             .00                 .00
GREEN TREE                       Secured         129,994.29        NA         NA             .00                 .00
HOLLY HILLS MEMORIAL GARDENS     Unsecured         6,662.04        NA         NA             .00                 .00
HSBC BANK NEV NA                 Unsecured         1,137.00        NA         NA             .00                 .00
INTERNAL REVENUE SERVICE         Priority          2,053.01   2,053.01   2,053.01     2,053.01                   .00
JOHNS HOPKINS                    Unsecured           150.00        .00        .00            .00                 .00
JOHNS HOPKINS                    Unsecured              NA         .00        .00            .00                 .00
JOHNS HOPKINS                    Unsecured              NA         .00        .00            .00                 .00
JOHNS HOPKINS FED CREDIT UNION   Unsecured           730.00        NA         NA             .00                 .00
JOHNS HOPKINS PHYSICIANS         Unsecured           110.00        NA         NA             .00                 .00
KENNEDY KRIEGER                  Unsecured           298.91        NA         NA             .00                 .00
LHR INC                          Unsecured           197.00        NA         NA             .00                 .00
MACYS                            Unsecured         1,611.00        NA         NA             .00                 .00
MB ROI                           Unsecured           100.00        NA         NA             .00                 .00
MERRICK BANK                     Unsecured         1,534.00        NA         NA             .00                 .00
MIDLAND CREDIT MANAGEMENT INC    Unsecured         1,102.73        .00        .00            .00                 .00
PORANIA LLC                      Unsecured              NA         .00        .00            .00                 .00
PORTFOLIO RECOVERY ASSOCIATES    Unsecured           263.00        NA         NA             .00                 .00
QUANTUM3 GROUP LLC               Unsecured           245.00     283.05    283.05         283.05               22.81
RJM ACQ LLCRJ                    Unsecured           117.00        NA         NA             .00                 .00
SALUTE                           Unsecured         1,728.00        NA         NA             .00                 .00
TRIBUTE                          Unsecured         2,440.00        NA         NA             .00                 .00




Page 2 of 3                                                                           UST Form 101-13-FR-S (9/1/2009)
41

                                  UNITED   STATESDoc
                                    Case 15-20748 BANKRUPTCY          COURT
                                                     104 Filed 05/29/20 Page 3 of 3
                                                       DISTRICT OF MARYLAND
                                                        NORTHERN DIVISION

In re: DEBORAH LYNN EKONOMIDES                                                                           Case No.: 15-20748-DER

                 Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                       Claim               Claim           Claim         Principal           Interest
Name                                        Class              Scheduled           Asserted        Allowed       Paid                Paid
US BANK NATIONAL ASSOCIATION                Secured               2,603.00         9,152.99        9,152.99       9,152.99                  .00

 Summary of Disbursements to Creditors:                                                            Claim         Principal           Interest
                                                                                                   Allowed       Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                 .00             .00                .00
     Mortgage Arrearage:                                                                          9,152.99        9,152.99                .00
     Debt Secured by Vehicle:                                                                          .00             .00                .00
     All Other Secured:                                                                          13,777.02       13,777.02           1,163.78
 TOTAL SECURED:                                                                                  22,930.01       22,930.01           1,163.78

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                        .00            .00                  .00
     Domestic Support Ongoing:                                                                          .00            .00                  .00
     All Other Priority:                                                                           3,351.01       3,351.01                  .00
 TOTAL PRIORITY:                                                                                   3,351.01       3,351.01                  .00

 GENERAL UNSECURED PAYMENTS:                                                                       9,106.19       9,106.19             734.58

 Disbursements:
        Expenses of Administration:                                                              $7,187.93
        Disbursements to Creditors:                                                             $37,285.57
 TOTAL DISBURSEMENTS:                                                                                                             $44,473.50

     12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
     foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
     The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:      05/29/2020                                      By:   /s/Robert S. Thomas, II
                                                                                   Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 3 of 3                                                                                                      UST Form 101-13-FR-S (9/1/2009)
